DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group III, claim 15, and the following species elections: chemotherapeutics as the active agent class; doxorubicin as the single active agent; and an antibody that binds to the G8 antigen as the single targeting agent, in the response dated 8/11/2022, is acknowledged.
Claims 1-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Furthermore, claims 19 and 20 are withdrawn as being drawn to a non-elected species (transferrin receptor).

Claim Status
Claims 21-26 are newly added.
Claims 1-26 are pending.
Claims 1-14, 16, and 19-20 are withdrawn.
Claims 15, 17-18, and 21-26 are examined on the merits in this prosecution.

Claim Informalities
In claim 15, first line, the term “tissue” has been deleted; however, the term remains in the second line of the claim. The Examiner believes this is a typographical error. Appropriate correction or explanation is required.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 15, 17-18, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kosak (US 2007/0225213 A1), in view of Menko (US 2011/0256054 A1) and Edsman (WO 96/34629 A1). 
Claim 15 is drawn to a method of delivering an active agent to a cell comprising contacting the cell with a pharmaceutical composition comprising a wholly or partially double-stranded DNA carrier, an active agent intercalated in the DNA carrier, and a targeting agent linked to the DNA carrier, wherein the targeting agent consists of an antibody or peptide that binds to G8 antigen.
For claims 15 and 21, Kosak teaches nucleic acid drug carriers comprising a nucleic acid carrier complexed with a drug, wherein the nucleic acid carrier and the drug are associated non-covalently, and optionally other agents such as spacer, transfection agents, and targeting agents (Abstract). Kosak teaches the nucleic acid can be a DNA from a synthetic or natural source (pg 9, [0114]). Kosak teaches a cellular target (pg 13, [0147]). Kosak teaches “Nucleic acid carriers that interact with drugs by intercalation and groove binding are highly useful in the invention and are disclosed herein” (pg 14, [0157]).
For claims 18 and 25-26, Kosak teaches that the doxorubicin may be the drug in the nucleic acid carrier-drug complex, suitable for delivering a drug to a cell, wherein the drug is non-covalently associated with the nucleic acid carrier (pg 30, claims 1 and 2).
For claim 22, Kosak teaches the drug is administered to a patient (pg 30, claim 19).
For claim 23, Kosak teaches the nucleic acid-drug interaction may be hydrogen bonding (pg 5, [00645]). 
Kosak does not teach the targeting element as an antibody or peptide that binds to G8 antigen.
Menko and Edsman teach the missing element of Kosak.
Menko teaches compositions and methods for treating fibrotic diseases comprising an active agent and a targeting agent that is an antibody or peptide that binds to G8 antigen (Abstract; pg 1, [0006]; pg 2, [0021]; pg 9, claims 22 and 26). Menko teaches the active agent and targeting agent are contained in a pharmaceutically acceptable carrier (pg 2, [0021]), which may be a polyamino acid (pg 3, [0025]). Menko teaches that G8-expressing cells play a major role in the development of lens fibrotic disease posterior capsular opacification (pg 1, [0005]; pg 8, claim 18). 
Edsman teaches it is well-known in the art that cytotoxic agents like doxorubicin are useful for prevention of undesired side-effects after intraocular lens implantation such as posterior capsule opacification, a form of fibrotic disease (pg 1, title and first two paragraphs).
The skilled artisan would have expected success in utilizing the G8 antibody or peptide that binds to G8 antigen as the targeting agent in the method of Kosak, comprising doxorubicin as the active agent, since Menko teaches that cells in the lens that express the G8 antigen play a major role in the development of lens fibrotic disease (pg 2, [0017]) and Edsman teaches that doxorubicin, a chemotherapeutic agent, is useful in the treatment of posterior capsule opacification. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the G8 targeting element would be effective in bringing the intercalated doxorubicin to the location of the fibrotic abnormality, increasing the local concentration of the active agent.

2) Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kosak (cited above), in view of Menko (cited above), Edsman (cited above), and Nilsen (US 6,274,723).
The teachings of Kosak, Menko, and Edsman are discussed above.
The combination of Kosak, Menko, and Edsman does not teach a method wherein the double-stranded synthetic DNA carrier comprises 3-216 hybridized single strands of DNA.
Nilsen  teaches the missing element of the combination of Kosak, Menko, and Edsman.
Nilsen teaches nucleic acid matrices comprising a dendrimeric network of interconnected monomers synthesized using nucleic acid sequences (Abstract). Nilsen teaches the advantage of this method is that it increases the concentration of the targeting segment on the DNA carrier allowing for more effective detection of the antigen, that is, amplifying the signal (col 1: 57 to col 2: 6). While Nilsen teaches the technique as a diagnostic method, one of ordinary skill would likewise apply the technique to targeting the active agent intercalated in the DNA carrier to the cell comprising the desired antigen.  Nilsen teaches the preferred number of single strands is seven (col 4: 3-7), within the claimed range. 

The claimed method requires that the double-stranded synthetic DNA carrier to comprise 3-216 hybridized single strands of DNA, which overlaps with the range of Nilsen because Nilsen teaches seven hybridized single strands of DNA. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P COHEN/Primary Examiner, Art Unit 1612